I agree that the judgment must be reversed for the reasons stated by Mr. Justice BIRD, but as other questions involved will arise on a new trial, I think they should be disposed of at this time.
The defendant claims that in any view of the case no breach of duty was shown, and that therefore the trial court should have granted its request for a directed verdict. In this case the defendant's duty to guard the plaintiff against the negligence of third parties in a public street does not arise altogether out of the relation of carrier and passenger. He was not injured while alighting or in making the transfer. He had safely made his way to the connecting car and boarded it. He afterwards either left that car of his own volition or by express invitation of the defendant's conductor. If he left the car of his own volition he was still a passenger, but as such the defendant owed him no duty in protecting him against the negligence of third parties in the street. A different rule applies if he left the car by express invitation of the conductor. Having invited him off the car to inspect the damages and then write his name in the witness book, it became the duty of the defendant, while he was thus engaged, and while his attention was diverted from the perils of the street, to warn him of any observable danger, or of any danger that *Page 359 
might reasonably be anticipated. The danger arose while he was leaning against the car writing his name, in which position he could not see the automobile back towards him. The conductor stood by and observed the danger in time to jump to a place of. safety. There is evidence from which a jury might find that, if the conductor had been reasonably careful for the protection of the plaintiff, he could have warned him in time to have avoided the accident. This evidence presented a question for the jury and the court did not err in submitting it to them.
It is further contended that in assisting the conductor the plaintiff had no interest in the work and was therefore a mere volunteer to whom the defendant owed no duty. We do not agree with this contention. Presumably the plaintiff was interested in arriving at his destination without delay. Before this could be done the conductor, acting under instructions of his company, must inspect the damage occasioned by the prior accident and secure the names of witnesses thereto. In assisting him the plaintiff, as a passenger desiring prompt transportation to his destination, was acting for his own interest as well as that of the defendant. He was therefore not a mere volunteer. See McIntire Street R. Co. v. Bolton, 43 Ohio St. 224
(1 N.E. 333, 54 Am. Rep. 803), cited with approval inJohnson v. E. C. Clark Motor Co., 173 Mich. 277 (44 L.R.A. [N. S.] 830).
The judgment is reversed, with costs to the plaintiff.
CLARK, C.J., and SHARPE, MOORE, STEERE, and FELLOWS, JJ., concurred with MCDONALD, J. *Page 360